                              Case 20-31417 Document 1 Filed in TXSB on 03/01/20 Page 1 of 8



 Fill in this information to identify your case:

 United States Bankruptcy Court for the:

 SOUTHERN DISTRICT OF TEXAS

 Case number     (ifl<nown)                                                   Chapter      11
                               --------------
                                                                                                                           D    Check if this an
                                                                                                                                amended fillng




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                              4119
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


 1.   Debtor's name                Med Care Pediatric Group, LP

 2.   All other names debtor
      used in the last 8 years
                                    d/b/a MedCare Sports Rehab and Recovery
      Include any assumed           MedCare Sports Rehab & Recovery
      names, trade names and
      doing business as names

 3.   Debtor's federal
      Employer Identification      XX-XXXXXXX
      Number (EIN)


 4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                   business

                                   12371 S. Kirkwood Road
                                   Stafford TX 77477
                                   Number, Street, City, State & ZIP Code                         ..P.. o, Box, Number, Street, City, State & ZIP Code
                                   -~-~~!. f!f!.nd ______________                                  Location· of principal assets, if different from principal
                                   County                                                          place of business

                                                                                                   Number, Street, City, State & ZIP Code


 5.   Debtor's website (URL)       http:\medoarepedlalrlc.com


 6.   Type of debtor               •   Corporation (Including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))

                                   D   Partnership (excludlng LLP)
                                   D   Other. Specify:
- - - - - · -·-·-------~----   ----------------------------~-------------·~---




 Official Form 201                          Voluntary Petition for Non-Individuals F[ling for Bankruptcy                                                 page 1
                         Case 20-31417 Document 1 Filed in TXSB on 03/01/20 Page 2 of 8


Debtor     MedCare Pedlatrlo Gr<>_~u=L~P_ _ _ _ _ _ _ _ __                                                                               caae number (If/mown} _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
           Name


7.   Describe debtor's business          A. Check one:
                                         •     Health Care Business (as defined In 11 U.S.C. § 101{27A))
                                         D     Single Asset Real Estate (as defined In 11 U.S.C. § 101 (51 B))
                                         D Railroad (as donned In 11 U.S.C. § 101(44))
                                         D     StoCl<brokar (as dofinad in 11 U.S.C. § 101 (53A))
                                         D Comrr.odlty Broker (as defined in 11 U,S,C. § 101(8))
                                         •     Ci<>aring Bani, (as daf1nod in 11 U.S.c. § 781(3))
                                         D None of the above
                                        f~~,t,Jt~:~tf)f:flli'.tl1'.J~'H~1!}£fft1•ti~~;if ~?:lff{\\{~,~ti~~!•'.t'<~tt{{,t~tto/1'1.'.~11~Jf)ttih~~:1\~;\f;fft~f~\S; f;~:r;;4~;!AtHt:}li44\~'~;{;\!'t}~
                                                                                                        0                         1


                                         B. Check all that apply
                                         D Tax•exernpt entity (as doscrlbod In 26 U,S.C. §501)
                                         D     Investment company, including hedge fund or pooled investrr.ent vehicle (as doflned in 15 U,S.C. §80a•3)

                                        ig"!~~-~~.~f~          ,:J'~,~~!~:.~
                                                               0
                                                                                       ~~~}i~;fJi',i~~-b~?~?};.!f) -,~· ->,.,·ilK.:1',-'~,-•--.c.,.,,:'rb,~'B:-ci'•:•,''('\".';:>.?>:,:,:,'.''' •-~'.: ,,.•::r,;-\';., ,. - - ··
                                        ~-~•..i~-~"T,¢::-,:,'M-.,.,,:.;:w!..:--•.il--~"--~.-!1":-»~it~~-~-l''iJ'~~~-,r.,:;:,"'-• ~~J:~'-~:.:;-:~-!ttrz:::ji_"';;:;J:_-~r..r;-:-_,1-;.i~::.-r,,::'.'!,rc;"'":i,"l~t::•,,itt-,.,,,;- :_,:-'4-;l¥.t:
                                         C, NAICS (North American Industry Classiflcat!on System) 4-digit code that best describes debtor.
                                            See http://wyffl YSCOYrts g9v/four•d!glt~naf!onal7tssoclatlonAna!CS•00des.
                                                      6216

0.   Under which chapter of the          Check on~:
     Bankruptcy Code is the
     debtor filing?
                                         D     Chapter?
                                         D     Chapter 9

                                         •     Chapter 11. Check •ll lhat apply:
                                                                         0       Pebt9r':s aggregate noncontingent Uquidatad debts (excluding debts owed lo !nsldets or affiliates}
                                                                                 are less than $2,725,625 (amount subject to adjustment on 4101122 and every 3 years after that}.

                                                                         •       TM debtor is a small business debtor as defined in 11 U.S,C. § i Di (51 D}, It the debfut ls a small
                                                                                 business debtor, attach the most rooont balance sheet, statement of operations, cash~flow
                                                                                 statement, and federal lncotr'.e tax rotum or if all of these documents do not exist folow the
                                                                                 prococuro in 11 U.S.C. § 1116(1){8}.
                                                                         D       A plan is- being filed with this petition,
                                                                         D       Acceptances 9f the plan were sollcited prepetilion from one or more classes of creditors, In
                                                                                 accordance with 11 U.S.C. § 1126(b}.
                                                                         D       The debtor Is requl-red to file periodic repotts (for example, 10K and 10Q) with the Securities and
                                                                                 Exchange Commission according to § 13 or 15(d) of the Sacurltles Exchange Act of 1934. file the
                                                                                 aft1J1chment to Voluntary Petftfon for Non-Jmilvidua!s Fifing for Bankruptcy under Chapter 11
                                                                                 (Offlcial Form 201A) with th\s form.
                                                                         D       The debtor is a shell company as defined in the Securities Exch,mge Act of 1934 Rule 12b-2.
                                         D Chapter 12



9.   Were prior bankruptcy
     cases flied by or against
                                        •     No.
     the debtor within the last 8       •    Yes.
     years?
     If more then 2 (':ases, attach a
     separate 11st.                                    District                                                       When                                              Case number

                                                       District - - - - - - - - - ~ . \M'ien - - - - - - - ~ C a s e number

10. Are any bankruptcy cases
     pending or being flied by a
                                        •     No
     business partner or an             •    Yes.
     affitiate of the debtor?
     List all cases, If moro than 1,
     attach a separate list                            Oob;or          See Attachment                                                                                  Relatk,rn,hlp
                                                                                     ~---------
                                                       District                               _ _ _ _ _ _ _ _ Caso number, ifknovm
                                                                     - - - - - - - - - - When



Official Form 201                                   Voluntary Petitioh for Non•lndlviduals Filing fo1· Bankruptcy                                                                                                            page 2
                       Case 20-31417 Document 1 Filed in TXSB on 03/01/20 Page 3 of 8


Debtor    MedCare Pediatric Group, LP                                                                Case number (If Known)
                                                                                                                              ----------------
          Name

11. Why is the case flied In    Check ell that apply:
    this district?
                                •        Debtor has had its domlcile, prlnclpal place of business, or principal assets In this district for 180 days immediately
                                         preceding the date of this petition or.for a longer part of such 180 days than In any other district.
                                D        A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.


12. Does the debtor own or      •   No
    have possession of any
    real property or personal   •   Yes.      Answer below for each property that needs immediate attention. Attach additional sheets If needed.
     property that needs
     immediate attention?                     Why does the property need immediate attention? (Check ell that apply.)
                                              D   It poses or Is alleged to pose a threat of Imminent and identifiable hazard to public health or safety,
                                                  Wlat Is the hazard?
                                              D   It needs to be physically secured or protected from the weather.
                                              D    It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                                  livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                              •   other
                                              Where is the property?
                                                                                Number, Street, City, State & ZIP Code
                                              Is the property insured?
                                              •   No
                                              D Yes.      Insurance agency
                                                          Contact name
                                                          Phone



~r_a_ti_v_e_ln_f_o_rm_a_ti_o_n_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _~ - - - - - - - - - - - - - - - - - -
13. Debtor's estimation of                 Check one:
    available funds
                                          •   Funds will be available for distribution to unsecured creditors.
                                          D After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of         •   1-49                                            •   1,000-5,000                            •   25,001-50,000
    creditors
                                •   50-99                                           •   500H0,000                              •   50,001-100,000
                                •   100-199                                         •   10,001-25,000                          D   More than100,000
                                0   200-999

16. Estimated Assets            •   $0 - $50,000                                    D   $1,000,001 -$10 million                D $500,000,001 - $1 billion
                                •   $50,001 • $100,000                              D   $10,000,001 - $50 million              D $1,000,000,001 • $10 billion
                                •   $100,001 - $500,000                             D   $50,000,001 - $100 million             D $10,000,000,001 - $50 billion
                                •   $500,001 - $1 million                           D   $100,000,001 - $500 million            D More than $50 billion

16. Estimated liabilities       •   $0 - $50,000                                    •   $1,000,001 - $10 million               D $500,000,001 - $1 billion
                                •    $50,001 • $100,000                             D $10,000,001 ~ $50 million                D $1,000,000,001 • $10 billion
                                •   $100,001 -$500,000                              D $50,000,001 - $100 million               D $10,000,000,001 - $50 billion
                                D   $500,001 - $1 million                           D $100,000,001 - $500 million              D More than $50 billion




Offlclal Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 3
                       Case 20-31417 Document 1 Filed in TXSB on 03/01/20 Page 4 of 8


Debtor                                                                                              Casfl" number{lf.lrnown) _ _ _ _ _ _ _ _ _ _ _ _ _ __
          MedCare P•d!~lrlo Gr.~o~u~p~,L ~ P ~ - - - - - - - - - -
          Nam,


          Request for Rellef, Oeclara.Uon, and Signatures

WARNING - Bankruptcy fraud Is a sorlous cfime, Making a false statomonl in connection with a bankruptcy case can restllt ln fines up to $500,000 or
          lmprisonmont for up to 20 years, or both, 18 U,S,C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of aufhoriz.ed                The debtor requests rellef ln accordance with the chapter of title 11, United Slates Coda, specified in this potilion,
    representative of debtor
                                  I have been authorized to f!le thls petition on behalf of the debtor.

                                  I have examined the information In this petition and have a reasonable bellef that the Information is true and correct.

                                  I declare under penalty of perjury that the foregoing is true and correct

                                  Ex•cut•d on        ~'If;?, )0
                                                   MirlYYY

                              X             d                         --
                                  Slgnatufe''ohUthortzed representative of dobtor
                                                                                                          Lauren Paige Kinkade
                                                                                                          Prlnted name

                                          President of Gen. Partner, MedCare
                                  TiUe    Pediatric Group GP 1 LLC




18. Sign'1tUre of attorney    x          ~
                              Signaruial/1:f       J:
                                             fordabtor
                                  Matthew B. Probus
                                                                                                           Dato _-,,,l-z_g'/40
                                                                                                                MM/t~~/~YYYY----------~

                                  Printed name

                                  Wauson Probus
                                  Firmnatr,o

                                  One Sugar Creek Center Blvd., Suite 880
                                  ~ugar Land, TX 77476
                                  Number, Street, City, State & ZIP Code


                                  Contact phono     261-242-0303                  Email address      mb.probus@w-plaw.c~_m________


                                  16341200~T~X~------------
                                  Bar number and $tate




                                                           '




Official Form 201                          Voltmtary Petition for Non-indivlduals Fillng for Bankruptcy                                                     page 4
                             Case 20-31417 Document 1 Filed in TXSB on 03/01/20 Page 5 of 8


            MedCare Pediatric Group~L=P~----------                                           Caae number (if Rnow11)
                                                                                                                       -------------
            "''""
Fill in this mformahon to iclelltify your case:

United States Bankruptcy Court for tho:

SOUTHERN DISTRICT OF TEXAS

Case nutnbar (l!/t:,;a;;n)    _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Chapt•r                   11
                                                                                                                        •   Check Wthis an
                                                                                                                            amended filing




                                                        FORM 201. VOLUNTARY PETITION

                                                     Pending Bankruptcy Cases Attachment



Debtor      Me<ICare Pediatric Nursing, LP                                         Relationship to you                 Affiliate
O!strlct   Southern District ofTexas                  When      3101120            Case number, It known
Debtor      MedCare Pediatric Rehab Center, LP                                     Relationship lo you                 Afllllate
Oistrlct   Southern District ofTexas                  Whan      3101120            Cose number, if known
Debtor      MedCare Pediatric Therap , LP                                          Relationship to you                 Affiliate
o,s1,1c1   Soutllern District ofTexas                 Whan     3/01120             Case number, If known




Official Form 201                          Volontary Petition for Non~lndivlduals FIiing for Bankruptcy                                      page 5
       Case 20-31417 Document 1 Filed in TXSB on 03/01/20 Page 6 of 8




      UNANIMOUS WRITTEN CONSENT OF MEDCARE PEDIATRIC GROUP, LP
                      A Texas Limited Partnership

                                          February 28, 2020

***** ..••····•*************""****"'************"'**************"'****""*************************************

       THE UNDERSIGNED, being all of the managers of MedCare Pediatric Group
GP, LLC, a Texas limited liability company (the "General Partner'), being the general
partner of MedCare Pediatric Group, LP (the "Partnership"), do hereby consent to
adoption of the following resolutions:

       RESOLVED, that the General Partner of the Partnership have decided that it is in
the best interests of the Partnership and its limited partners that the Partnership file for
protection under Chapter 11 of the United Slates Bankruptcy Code.

        FURTHER RESOLVED, that:

       1.     The Partnership, by and through the General Partner, is authorized and
directed to take such steps as are necessary to file a Chapter 11 petition in the United
States Bankruptcy Court for the Southern District of Texas, Houston Division, and all
other pleadings necessary to the bankruptcy case.

       2.     The Partnership, by and through the General Partner of this Partnership,
is authorized and directed to execute and deliver on behalf of this Partnership and in its
name any documents necessary in the course of the bankruptcy case, to hire
professionals as are necessary to the case, and to do any and all acts and things
necessary to carry out, perform, and consummate a reorganization under Chapter 11 of
the United States Bankruptcy Code.

       IN WITNESS WHEREOF, the undersigned have executed this Unanimous
Written Consent of MedCare Pediatric Group, LP effective as of the date set forth
above.

        MedCare Pediatric Group GP, LLC, General Partner of
        MedCare Pediatric Group, LP



        Lauren Paige Kinkade, Manager


            ~ 0 4 , ) .___
        Steveang,Manager                      e




Unanimous Written Consent ofMedCare Pediatric Group, LP                                             Page 1
         Case 20-31417 Document 1 Filed in TXSB on 03/01/20 Page 7 of 8




                                    LIST OF CREDITORS

Veritex Bank, N.A.
8214 Westchester Drive, Suite 800
Dallas, Texas 75225

Fort Bend WCID #2
1317 Eugene Heimann Circle
Richmond, TX 77469-3623

Wells Fargo
P.O.Box 51174
Los Angeles, CA 90051-5474

Wells Fargo Vendor Fin. Serv.
P.O. Box 105710
Atlanta, GA 30348-5710

United Healthcare
2000 West Loop South, Suite 900
Houston, Texas 77027

Ultimate Software
P.O. Box 930953
Atlanta, GA 31193-0953

Sales Force
415 Mission Street, 3rd Floor
San Franisco, CA 94105

TW Telecom/Century Link
P.O. Box 910182
Denver, CO 80291-0182

Iron Mountain
P.O. Box 915004
Dallas, TX 75391-5004

Sam’s Club
P.O. Box 960016
Orlando, FL 32896-0016

CIT
21146 Network Place
Chicago, IL 60673-1211



                                            1
        Case 20-31417 Document 1 Filed in TXSB on 03/01/20 Page 8 of 8




Oracle Netsuite
P.O. Box 7023
Troy, MI 48007-7023

TIAA Bank
P.O. Box 911608
Denver CO 80291

Federal Health Sign
Dept # 41283
P.O. Box 650823
Dallas, TX 75265

Republic Waste
13630 Fondren Rd.
Houston TX 77085-2012

Haynes & Boone
1221 McKinney St., Suite 2100
Houston, TX 77010-2007

Straus Systems
7 Straus Ct.
Stafford, TX 77477

EZ Tag
2707 W Sam Houston Pkwy N
Houston, TX 77043

Sharp Business Solutions
7303 W. Sam Houston Pkwy N
Houston TX 77040

Hayes Business Solutions
P.O. Box 219330
Houston, TX 77218

Pitney Bowes
P.O. Box 371874
Pittsburgh PA 15250-7874




                                      2
